Case 18-18267        Doc 32     Filed 04/22/19     Entered 04/22/19 16:03:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18267
         Carol Singleton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/27/2018.

         2) The plan was confirmed on 09/12/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/12/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2018.

         5) The case was Dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18267             Doc 32        Filed 04/22/19    Entered 04/22/19 16:03:29              Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $350.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $350.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $332.67
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              $17.33
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $350.00

 Attorney fees paid and disclosed by debtor:                        $350.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim          Claim       Principal      Int.
 Name                                      Class    Scheduled      Asserted       Allowed        Paid         Paid
 Americash Loans                        Unsecured      3,415.16            NA            NA            0.00       0.00
 Check 'n Go                            Unsecured         500.00           NA            NA            0.00       0.00
 Consumer Portfolio Services            Unsecured     15,841.72     15,841.72      15,841.72           0.00       0.00
 DirecTV                                Unsecured         370.20           NA            NA            0.00       0.00
 Gan Eden Group                         Unsecured         500.00           NA            NA            0.00       0.00
 Global Trust Funding                   Unsecured         500.00           NA            NA            0.00       0.00
 Green Arrow Loans                      Unsecured         500.00           NA            NA            0.00       0.00
 Green Trust Cash LLC                   Unsecured         500.00           NA            NA            0.00       0.00
 Illinois Dept Of Employment Security   Unsecured     13,263.00     13,263.00      13,263.00           0.00       0.00
 JD Receivables LLC                     Unsecured         619.07           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC          Unsecured           0.00        555.31        555.31           0.00       0.00
 Lendgreen                              Unsecured         500.00           NA            NA            0.00       0.00
 Lion Loans                             Unsecured         500.00           NA            NA            0.00       0.00
 Max Lend Loans                         Unsecured         500.00           NA            NA            0.00       0.00
 Money Lion LLC                         Unsecured         500.00           NA            NA            0.00       0.00
 MyFlexCash c/o Red Hawk Financial      Unsecured         500.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates          Unsecured         421.99        421.99        421.99           0.00       0.00
 Premier Bankcard                       Unsecured         555.31           NA            NA            0.00       0.00
 Silver Cloud Financial                 Unsecured         500.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18267        Doc 32      Filed 04/22/19     Entered 04/22/19 16:03:29             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,082.02               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $350.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $350.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
